In the United States Court of Federal Claims
                                     Nos. 19-1719 & 19-1741
                                     Filed: October 12, 2022

                                                       )
 LAND SHARK SHREDDING, LLC,                            )
                  Plaintiff,                           )
                                                       )
    v.                                                 )
                                                       )
 THE UNITED STATES,                                    )
                                                       )
                            Defendant.                 )
                                                       )

                                             ORDER

         On November 12, 2019, the Court granted Plaintiff’s motion to consolidate the following
protests: Land Shark Shredding, LLC v. United States, No. 19-1719; and Land Shark Shredding,
LLC v. United States, No. 19-1741. On November 15, 2019, the parties moved this court to stay
these consolidated cases “pending a final resolution of all proceedings, including any and all
appeals and appeal periods, in the following actions, whichever comes last: Land Shark
Shredding, LLC v. United States, No. 18-1568C; Land Shark Shredding, LLC v. United States,
No. 19-508C; Land Shark Shredding, LLC v. United States, No. 19-711C; and Veteran
Shredding, LLC v. United States, No. 19-945C (collectively, the Shredding cases).” ECF No. 10.
The Court granted the parties’ request to stay these consolidated cases and ordered Plaintiff to
file a status report within seven days of a final, non-appealable judgment in the Shredding cases.
Id.

        Based on the Court’s review, all four of the Shredding cases have been finally resolved
but the parties did not file any status reports in this case until ordered to do so by the Court. See
ECF No. 13. In response to the Court’s order, the parties advised there would be no further
proceedings necessary and would prepare a stipulation of dismissal. ECF No. 14. No stipulation
has been filed in the month since the last status report.

        Given the lack of prosecution of this case and the failure to comply with the Court’s order
requiring notice when the Shredding Cases reached final resolution, ECF No. 10, the Court
hereby DISMISSES this action pursuant to RCFC 41(b). The Clerk’s Office is directed to enter
judgment accordingly.

IT IS SO ORDERED.
                                                              s/ Edward H. Meyers
                                                              Edward H. Meyers
                                                              Judge